DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendment and Claims
Applicant’s submission filed 23 March 2021 has been entered.  Claims 1, 3-13, 15 and 18 are pending.  Claims 1, 12-13 and 18 are amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 23 March 2021, with respect to the rejections of claims 1-15 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks, filed 23 March 2021, with respect to claims 1, 5-7, 9-10 and 12-14 have been fully considered and are persuasive.  The rejection of claims 1, 5-7, 9-10 and 12-14 under 35 U.S.C. 103 based upon Tovarischestvo has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “applying, with the laser device, a low level infrared laser beam… including applying the laser beam to a plurality of locations on the subject for a time period between approximately 30 second and approximately 100 seconds, and applying a laser beam having a wavelength between approximately 600 nm and approximately 1000 nm” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim (1) a first laser beam that is in the infrared wavelength range that is applied for 30-100 seconds and second laser beam that is applied with a wavelength between 600-1000 nm or (2) a laser beam that is applied for 30-100 seconds having a wavelength of 600-1000 nm.  Based upon paragraph [0032] of the specification, the Office is interpreting the claim to be directed toward the latter interpretation (2).
Claims 3-13 and 15 are rejected by virtue of their dependence on indefinite claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,808,645. Although the claims at issue are not identical, the claims of the instant application contain the same subject matter as the claims of the patent as indicated below:
Claim 1 is encompassed by claims 1 and 3 of the patent
Claim 3 is encompassed by claim 2 and/or 5 of the patent
Claim 4 is encompassed by claim 2 and/or 6 of the patent
Claim 5 is encompassed by claim 7 and/or 8 of the patent
Claim 6 recites the laser beams have substantially the same power which is obvious over the patent since setting the laser beams to have the same power or different are the only two options.  It would have been obvious to one of ordinary skill in the art before the effective filing date to try setting the powers the same to treat areas with a similar level of capsular contracture or setting the powers different to treat areas with varying levels of capsular contracture.
Claim 7 recites the laser beams have different power levels which is obvious over the patent since setting the laser beams to have the same power or different are the only two options.  It would have been obvious to one of ordinary skill in the art before the effective filing date to try setting the powers the same to treat areas with a similar level of capsular contracture or setting the powers different to treat areas with varying levels of capsular contracture.
Claim 8 is encompassed by claim 8 of the patent
Claim 9 is encompassed by claim 4 of the patent
Claim 10 is encompassed by claim 2 of the patent
Claim 11 is encompassed by claim 9 of the patent
Claim 12 is encompassed by claim 1 of the patent
Claim 13 is encompassed by claim 1 of the patent
Claim 15 is encompassed by claim 1 of the patent.


Examiner’s Note
The examiner encourages the applicant to request an interview upon receiving this Office action to discuss potential examiner’s amendments to place the application in condition for allowance.  The closest prior art of record to interpretation (2) under 35 USC 112(b) above is centimeter is Tovarischestvo (RU 2129029 C1) which teaches using a laser having a wavelength of 532 nm or 1064 nm to treat capsular contracture.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        01 April 2021